Title: 9th.
From: Adams, John Quincy
To: 


       Attended the meeting all day. Mr. Hilliard preached in the forenoon from Job II. 10. What? Shall we receive good at the hand of God, and shall we not receive evil. He inculcated submission to the Divine will both in Prosperity and Adversity: it was occasional, as he lost one of his Children, in the Course of the week. Dined, with Bridge, at Professor Williams’s. Mrs. Williams is affable. Miss Jenny, very pretty. Sam: is one of my Classmates. The afternoon Text was from Matthew VI: 33. But seek ye first the kingdom of God, and his righteousness, and all these things, shall be added unto you. We drank tea, and spent the Evening at Bridge’s Chamber. I wrote a Letter to my Father.
       